Case: 1:18-cv-05369 Document #: 129 Filed: 05/08/20 Page 1 of 19 PageID #:3424




                       EXHIBIT G
  Case: 1:18-cv-05369 Document #: 129 Filed: 05/08/20 Page 2 of 19 PageID #:3425




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

   UBIQUITI INC. (f/k/a UBIQUITI
   NETWORKS, INC.),


                           Plaintiff,

                   v.                                  Civil Action No.: 1:18-cv-05369

   CAMBIUM NETWORKS, INC.;                             The Honorable Judge Feinerman
   CAMBIUM NETWORKS, LTD.;
   BLIP NETWORKS, LLC;                                 JURY TRIAL DEMANDED
   WINNCOM TECHNOLOGIES, INC.;                         REDACTED VERSION
   SAKID AHMED; and DMITRY
   MOISEEV.

                           Defendants.


    PLAINTIFF’S ANSWERS TO DEFENDANTS CAMBIUM NETWORKS, INC.,
       CAMBIUM NETWORKS, LTD, BLIP NETWORKS, LLC, WINNCOM
 TECHNOLOGIES, INC., SAKID AHMED AND DMITRY MOISEEV’S FIRST SET OF
                   INTERROGATORIES TO PLAINTIFF

       Plaintiff Ubiquiti Inc. (herein “Plaintiff” or “Ubiquiti”), by and through its undersigned

counsel, Fox, Swibel, Levin & Carroll, LLP, states as follows for its Answers to Defendant

Cambium Networks, Inc., Cambium Networks, Ltd., Blip Networks, LLC, Winncom

Technologies, Inc., Sakid Ahmed and Dmitry Moiseev’s (the “Defendants”) First Set of

Interrogatories (herein the “Interrogatories”), as follows:

                                        GENERAL RESPONSE

       Plaintiff, based upon its current knowledge, understanding, and belief concerning the

information available to it as of the date on which these Answers are made, answers and objects

as set forth below to the Interrogatories. These Answers, while based on diligent investigation

by Plaintiff and its counsel, reflect only the current state of Plaintiff’s knowledge, understanding,


                                                  1

                                        REDACTED VERSION
  Case: 1:18-cv-05369 Document #: 129 Filed: 05/08/20 Page 3 of 19 PageID #:3426




and belief with respect to the matters about which inquiry was made. Plaintiff has not completed

its investigation of the facts relating to this case, its discovery in this action, nor its preparation

for trial. As this action proceeds, Plaintiff anticipates that further facts may be discovered and

reserves the right to modify or supplement its Answers with such pertinent information as they

may subsequently discover. These Answers are given without prejudice to using or relying upon

subsequently discovered information at trial. Plaintiff reserves the right to produce additional

facts and evidence at trial, and to object on appropriate grounds to the introduction of any

evidence included in these Answers. Specific objections to an Interrogatory or subpart thereof

are made on an individual basis in Plaintiff’s Answers below.

                             ANSWERS TO INTERROGATORIES

       1.      For each of the Ubiquiti 18 Modules, identify the directory, file path, and file

names corresponding to that module in each and every Version of Your Firmware, including

both source and object code forms of Your Firmware.

       ANSWER: Plaintiff objects to this Interrogatory on the grounds that it is overly

broad, unduly burdensome and oppressive to answer, and not proportional to the needs of

the case, considering the importance of the issues at stake in the action, the amount in

controversy and the parties’ relative access to the relevant information, the parties’

resources, the importance of this discovery in resolving the issues, and whether the burden

or expense of the proposed discovery outweighs its likely benefit (“Overbroad”), including

to the extent it seeks each and every directory, file path, and filename in a voluminous set

of source code that contains multiple versions. Plaintiff further objects to this

Interrogatory to the extent it seeks expert or opinion testimony and/or is premature.

Plaintiff further objects to this Interrogatory to the extent it seeks information covered by



                                                  2

                                      REDACTED VERSION
  Case: 1:18-cv-05369 Document #: 129 Filed: 05/08/20 Page 4 of 19 PageID #:3427




the attorney-client privilege, work-product doctrine, or other applicable privilege.

       Subject to and without waiving these objections, in accordance with Federal Rule of

Civil Procedure 33(d), and pursuant to the Stipulated Electronically Stored Information

(ESI) Order [Dkt. # 101] and the Agreed Confidentiality Order [Dkt. # 102] entered in this

case, Plaintiff will make source code available that will be readily identifiable as Ubiquiti’s

answer to this Interrogatory.

       2.     For each of the Ubiquiti 18 Modules, identify, separately and specifically, by

source code line number, the original author of the portions of the source code and any code it

was derived from or based upon.

       ANSWER:       Plaintiff objects to this Interrogatory on the grounds that it is

Overbroad, including to the extent it seeks the identification of every single original author

of all code derived from or based upon source code in the Ubiquiti 18 Modules by source

code line number in a voluminous set of source code that contains many millions of lines of

code. Plaintiff further objects to this Interrogatory to the extent it seeks expert or opinion

testimony and/or is premature. Plaintiff further objects to this Interrogatory to the extent it

seeks information not within the possession, custody or control of Plaintiff. Plaintiff further

objects to this Interrogatory to the extent it seeks information covered by the attorney-

client privilege, work-product doctrine, or other applicable privilege. Plaintiff further

objects to this Interrogatory as containing multiple interrogatories in one and reserves the

right to renumber its responses accordingly.

       Subject to and without waiving these objections, in accordance with Federal Rule of

Civil Procedure 33(d), and pursuant to the Stipulated Electronically Stored Information

(ESI) Order [Dkt. # 101] and the Agreed Confidentiality Order [Dkt. # 102] entered in this



                                               3

                                   REDACTED VERSION
  Case: 1:18-cv-05369 Document #: 129 Filed: 05/08/20 Page 5 of 19 PageID #:3428




case, Plaintiff will make source code available that will be readily identifiable as Ubiquiti’s

answer to this Interrogatory.

       3.      For each portion of the Ubiquiti 18 Modules that was not originally authored by

an Ubiquiti employee or by a consultant or contractor to Ubiquiti, identify the source that

Ubiquiti obtained the materials from and describe in detail the circumstances surrounding

Ubiquiti’s acquisition and use of that material.

       ANSWER: Plaintiff objects to this Interrogatory on the grounds that it is

Overbroad, including to the extent it calls for a written explanation of how each and every

portion of the Ubiquiti 18 Modules that was not originally authored by an Ubiquiti

employee, consultant or contractor was acquired and used. Plaintiff further objects to the

phrase “circumstances surrounding Ubiquiti’s acquisition” as Overbroad and ambiguous,

as it is not limited in any discernable manner. Plaintiff further objects to this Interrogatory

to the extent it seeks expert or opinion testimony and/or is premature. Plaintiff further

objects to this Interrogatory to the extent it seeks information not within the possession,

custody or control of Plaintiff. Plaintiff further objects to this Interrogatory to the extent it

seeks information covered by the attorney-client privilege, work-product doctrine, or other

applicable privilege. Plaintiff further objects to this Interrogatory as containing multiple

interrogatories in one and reserves the right to renumber its responses accordingly.

       Subject to and without waiving these objections,




                                                   . Additionally, in accordance with Federal

Rule of Civil Procedure 33(d), and pursuant to the Stipulated Electronically Stored



                                                   4

                                     REDACTED VERSION
  Case: 1:18-cv-05369 Document #: 129 Filed: 05/08/20 Page 6 of 19 PageID #:3429




Information (ESI) Order [Dkt. # 101] and the Agreed Confidentiality Order [Dkt. # 102]

entered in this case, Plaintiff will make available for inspection source code

                                                                                        .

       4.      For each of the Ubiquiti 18 Modules, describe in detail the alleged development

of that Module, including development performed by Ubiquiti employees, consultants, and

contractors and development performed by other parties or entities, and including a description

of the creation, modification, alteration, or deletion of any parts of that module; the name(s) of

any individual author(s) and/or contributors; the physical location(s) of creation, modification,

alteration, and/or deletion; the date(s) of creation, modification, alteration, and/or deletion; and

any Documents or Things related to any creation, modification, alteration, and/or deletion.

       ANSWER:         Plaintiff objects to this Interrogatory on the grounds that it is

Overbroad, including to the extent it calls for a written explanation of every creation,

modification, alteration or deletion of the Ubiquiti 18 Modules. Plaintiff further objects to

the phrase “the alleged development . . .” as Overbroad and ambiguous, as it is not limited

in any discernable manner. Plaintiff further objects to this Interrogatory as seeking

information that is equally available, or presently available, to Defendants from another

source. Plaintiff further objects to this Interrogatory to the extent it seeks expert or opinion

testimony and/or is premature. Plaintiff further objects to this Interrogatory to the extent it

seeks information not within the possession, custody or control of Plaintiff. Plaintiff further

objects to this Interrogatory to the extent it seeks information covered by the attorney-

client privilege, work-product doctrine, or other applicable privilege. Plaintiff further

objects to this Interrogatory as containing multiple interrogatories in one and reserves the

right to renumber its responses accordingly.



                                                 5

                                     REDACTED VERSION
  Case: 1:18-cv-05369 Document #: 129 Filed: 05/08/20 Page 7 of 19 PageID #:3430




       Subject to and without waiving these objections, Ubiquiti states that the Modules at

issue were developed in                                                   .

       Additionally, in accordance with Federal Rule of Civil Procedure 33(d), and

pursuant to the Stipulated Electronically Stored Information (ESI) Order [Dkt. # 101] and

the Agreed Confidentiality Order [Dkt. # 102] entered in this case, Plaintiff will make

source code available that will be readily identifiable as Ubiquiti’s answer to this

Interrogatory. Additionally, as to documents related to the creation, modification or

deletion of the Modules at issue, Plaintiff directs Defendants to UBIQ 0000701-UBIQ

0000811. Investigation continues.

       5.      For each of the Ubiquiti 18 Modules, identify whether that module, or any portion

or derivation thereof remains on an Ubiquiti Device after Elevate is installed.

       ANSWER: Plaintiff objects to this Interrogatory to the extent that it calls for

information and source code in possession of one or more of the Defendants, against whom

Requests for the Production of Documents and Interrogatories issued by Ubiquiti are

outstanding. Plaintiff requires discovery from Defendants to fully identify the extent to

which any Module at issue in this case, or portion or derivation thereof, remains on an M-

Series Device after Elevate is installed. Plaintiff further objects to this Interrogatory to the

extent it seeks expert or opinion testimony and/or is premature. Plaintiff further objects to

this Interrogatory to the extent it seeks information not within the possession, custody or

control of Plaintiff. Plaintiff further objects to this Interrogatory to the extent it seeks

information covered by the attorney-client privilege, work-product doctrine, or other

applicable privilege. Plaintiff further objects to this Interrogatory as containing multiple

interrogatories in one and reserves the right to renumber its responses accordingly.



                                                 6

                                     REDACTED VERSION
  Case: 1:18-cv-05369 Document #: 129 Filed: 05/08/20 Page 8 of 19 PageID #:3431




       Subject to and without waiving these objections, Ubiquiti states that based upon the

information available to it, and without prejudice to supplementing this answer following

the receipt of Defendants’ responses to discovery, Ubiquiti states that the

and at least the following                                                          remain on M-

Series Devices following the installation of Elevate:          Investigation continues.

       6.      For each of the Ubiquiti 18 Modules that you allege (a) is used during the

installation of Elevate or (b) remains on an Ubiquiti Device after Elevate is installed, describe in

detail whether and how that module, or any portion of that module, is used by, or during the

installation of, Elevate, including a description of how that module is accessed, reproduced,

copied, modified, distributed, publicly performed or displayed, or otherwise used in

contravention of any of Your rights in the same.

       ANSWER: Plaintiff objects to this Interrogatory to the extent that it calls for

information and source code in possession of one or more of the Defendants, against whom

Requests for the Production of Documents and Interrogatories issued by Ubiquiti are

outstanding. Plaintiff requires discovery from Defendants to describe in detail whether and

how any Module, or a portion of any Module, is used by Elevate in contravention to

Ubiquiti’s rights. Plaintiff further objects to this Interrogatory on the grounds that it is

Overbroad and ambiguous, including to the extent that it seeks information related each

and every Module in a large list of vague and ambiguous circumstances (“whether and how

that module, or any portion of that module, is used by, or during the installation of,

Elevate, including a description of how that module is accessed, reproduced, copied,

modified, distributed, publicly performed or displayed, or otherwise used in contravention

of any of Your rights in the same”). Plaintiff further objects to this Interrogatory to the



                                                   7

                                     REDACTED VERSION
  Case: 1:18-cv-05369 Document #: 129 Filed: 05/08/20 Page 9 of 19 PageID #:3432




extent it seeks expert or opinion testimony and/or is premature, including to the extent it

seeks information about how source code operates. Plaintiff further objects to this

Interrogatory to the extent it seeks information not within the possession, custody or

control of Plaintiff. Plaintiff further objects to this Interrogatory to the extent it seeks

information covered by the attorney-client privilege, work-product doctrine, or other

applicable privilege. Plaintiff further objects to this Interrogatory as containing multiple

interrogatories in one and reserves the right to renumber its responses accordingly.

Plaintiff further objects to this Interrogatory to the extent it seeks a legal conclusion (e.g.,

as to one or more of the rights under the Copyright Act).

       Subject to and without waiving these objections, based upon the information

available to it and without prejudice to supplementing this answer following the receipt of

Defendants’ responses to discovery and during the applicable expert disclosure period, at

least the following Modules are used during the installation of Elevate on M-Series Devices

(with general descriptions provided subject to the foregoing objections):




        . Investigation continues into how specifically these Modules, and any of the other

Modules at issue, are used during the installation of Elevate.

       7.     For each of the Ubiquiti 18 Modules, identify and describe any materials or

information from any non-Ubiquiti source (such as the OpenWRT Project) that You used to



                                               8

                                   REDACTED VERSION
 Case: 1:18-cv-05369 Document #: 129 Filed: 05/08/20 Page 10 of 19 PageID #:3433




develop any part of that module.

       ANSWER:        Plaintiff objects to this Interrogatory on the grounds that it is

Overbroad, including to the extent it calls for the identification of materials and

information from each and every non-Ubiquiti source used to develop any part of all of the

Ubiquiti 18 Modules as vague, undefined, and potentially inclusive of sources (e.g., public

search engines, text books, prior work experience) that would be overly burdensome to

identify. Plaintiff further objects to this Interrogatory on the grounds that the phrases

“describe any materials or information from . . .,” “non-Ubiquiti source (such as the

OpenWRT Project),” and “used to develop” are Overbroad and ambiguous, as they are not

limited in any discernable manner. Plaintiff further objects to this Interrogatory to the

extent it seeks expert or opinion testimony and/or is premature, including to the extent it

seeks information about how source code is used or was developed and/or whether

materials or information comes “from” such “non-Ubiquiti source . . . .” Plaintiff also

objects to this Interrogatory to the extent it seeks a legal conclusion and/or expert or

opinion testimony as to what constitutes “use” of information “from a non-Ubiquiti source

(such as the OpenWRT Project)”; nothing in the response below addresses, or shall be

taken as an admission regarding, the application of any terms of a general public license to

any portion of Ubiquiti’s source code. Plaintiff further objects to this Interrogatory to the

extent it seeks information not within the possession, custody or control of Plaintiff.

Plaintiff further objects to this Interrogatory to the extent it seeks information covered by

the attorney-client privilege, work-product doctrine, or other applicable privilege. Plaintiff

further objects to this Interrogatory as containing multiple interrogatories in one and

reserves the right to renumber its responses accordingly.



                                              9

                                   REDACTED VERSION
 Case: 1:18-cv-05369 Document #: 129 Filed: 05/08/20 Page 11 of 19 PageID #:3434




       Subject to and without waiving these objections, Plaintiff will make source code

available that will be readily identifiable as Ubiquiti’s answer to this Interrogatory.

Answering further, Ubiquiti states that with respect to certain signed Versions of the

Firmware, the following files                     :                                        rsa.c;

                                        rsa.h;                                           sha1.c;

                                        sha1.h.




                             . Investigation continues.

       8.     Identify by file path and name and line number “which portions of the Ubiquiti

Firmware are Open Source Software” as described by Your Firmware License Agreement (Dkt.

No. 65-2 at 4) referenced in Your First Amended Complaint, and identify the license that applies

to each portion, and, if required under that license, where the corresponding source code is made

available.

       ANSWER: Plaintiff objects to this Interrogatory on the grounds that it is

Overbroad, including to the extent it calls for line-by-line identifications of portions of

Ubiquiti’s Firmware, which is a voluminous set of source code that contains multiple

versions. Plaintiff further objects to this Interrogatory to the extent it seeks expert or

opinion testimony, and/or is premature, including to the extent it requests that Plaintiff

“Identify . . . ‘which portions of the Ubiquiti Firmware are Open Source Software’ . . .

[and] where the corresponding source code” is made available by Ubiquiti. Plaintiff further

objects to this Interrogatory to the extent it seeks a legal conclusion (e.g., as to which

portions of firmware or software “are Open Source Software” and “the license that applies



                                                 10

                                    REDACTED VERSION
 Case: 1:18-cv-05369 Document #: 129 Filed: 05/08/20 Page 12 of 19 PageID #:3435




to each portion.”). Further, not all open source licenses require licensees to publish source

code.   Plaintiff also objects to this Interrogatory to the extent it seeks a legal conclusion

and/or expert or opinion testimony as to “which portions of the Ubiquiti Firmware are

Open Source Software” and “the license that applies to each portion;” nothing in the

response below addresses, or shall be taken as an admission regarding, the application of

any terms of a general public license to any portion of Ubiquiti’s source code. Plaintiff

further objects to this Interrogatory to the extent it seeks information covered by the

attorney-client privilege, work-product doctrine, or other applicable privilege. Plaintiff

further objects to this Interrogatory as containing multiple interrogatories in one and

reserves the right to renumber its responses accordingly.

        Subject to and without waiving these objections, to the extent required by an open

source license, Ubiquiti has made open source software available upon request.

Additionally, in accordance with Federal Rule of Civil Procedure 33(d), and pursuant to

the Stipulated Electronically Stored Information (ESI) Order [Dkt. # 101] and the Agreed

Confidentiality Order [Dkt. # 102] entered in this case, Plaintiff will make source code

available that will be readily identifiable as Ubiquiti’s answer to this Interrogatory.

Answering further, Ubiquiti states that with respect to certain signed Versions of the

Firmware, the following files                     :                                         rsa.c;

                                        rsa.h;                                            sha1.c;

                                        sha1.h.

                                .

        9.    Identify and describe all discrete acts of Copyright infringement that you allege in

Your Operative Complaint to have been committed directly or indirectly by Cambium, including,



                                                 11

                                    REDACTED VERSION
 Case: 1:18-cv-05369 Document #: 129 Filed: 05/08/20 Page 13 of 19 PageID #:3436




for each identified act of Copyright infringement, identifying the statutory right violated,

identifying which of the Ubiquiti 18 Modules is alleged to be infringed, identifying by source

code line number the portions of those modules that are allegedly infringed, and describing how

Cambium’s conduct allegedly causes infringement of Your rights under the Copyright Act with

respect to those portions.

       ANSWER: Plaintiff objects to this Interrogatory on the grounds that it is

Overbroad, including to the extent it calls for a line-by-line identification of all portions of

the source code within the 18 Ubiquiti Modules (which is a voluminous set of source code

that contains multiple versions) that were infringed as a result of Defendants’ actions in

this case. Plaintiff further objects to this Interrogatory on the grounds that it calls for a

legal conclusion and/or expert or opinion testimony concerning the extent to which source

code at issue in Ubiquiti’s copyright infringement claims are subject to a general public

license; nothing in the response below addresses, or shall be taken as an admission

regarding, the application of any terms of a general public license to any portion of

Ubiquiti’s source code. Plaintiff further objects to this Interrogatory to the extent that it

calls for information in possession of one or more of the Defendants, against whom

Requests for the Production of Documents and Interrogatories issued by Ubiquiti are

outstanding. Plaintiff further objects to this Interrogatory to the extent it seeks information

not within the possession, custody or control of Plaintiff. Plaintiff further objects to this

Interrogatory to the extent it seeks information covered by the attorney-client privilege,

work-product doctrine, or other applicable privilege. Plaintiff further objects to this

Interrogatory to the extent it seeks expert or opinion testimony and/or is premature.

Plaintiff further objects to this Interrogatory as containing multiple interrogatories in one



                                              12

                                   REDACTED VERSION
 Case: 1:18-cv-05369 Document #: 129 Filed: 05/08/20 Page 14 of 19 PageID #:3437




and reserves the right to renumber its responses accordingly.

       Subject to and without waiving these objections, Ubiquiti states that



          . Answering further, the acts of copyright infringement are generally alleged at

Paragraphs 21 through 81 of the Complaint and under Count II. For example, Ubiquiti

alleges that Cambium has used the Modules at issue in violation of the Ubiquiti Firmware

User License Agreement and End User License Agreement (collectively, the “Firmware

License Agreements) by inter alia removing the user interface associated with the Modules,

reverse engineering the Modules, and/or removing, reproducing, distributing, displaying,

performing and/or preparing derivatives of the Modules for purposes other than those

expressly allowed in the Firmware License Agreements. Additionally, Ubiquiti alleges that

Cambium directly infringes Ubiquiti’s copyrights by inter alia downloading, copying

and/or using the Modules at issue for the purposes of developing and testing Elevate and/or

reverse engineering the Modules in order to defeat, avoid, bypass or circumvent Ubiquiti’s

anti-circumvention measures, demonstrating the installation of Elevate based on

unauthorized reproductions of the Modules, and/or publicly displaying and performing the

user interface within the Modules when demonstrating how to install Elevate on M-Series

Devices, including but not limited to at the November 30, 2016 Webinar and in other live

and recorded programs.

       Further, Ubiquiti alleges that Cambium contributed to or induced copyright

infringement by third parties by inter alia intentionally misleading and inducing them to

run, or download and run, the Modules for purposes of installing Elevate in violation of the

Firmware License Agreements and in violation of Ubiquiti’s copyrights as stated supra.



                                            13

                                  REDACTED VERSION
 Case: 1:18-cv-05369 Document #: 129 Filed: 05/08/20 Page 15 of 19 PageID #:3438




Ubiquiti alleges that Cambium encourages, facilitates, and/or induces third-parties to make

unauthorized copies of the Registered Firmware for purpose of downloading Elevate. Each

and every time one of these acts was committed, copyright infringement occurred in

violation of 17 U.S.C. §§ 106 and 501.        Investigation continues as to the details and

circumstances of each discrete act of direct and secondary copyright infringement, which

are the subject of outstanding Requests for the Production of Documents and

Interrogatories directed at Defendants.       Plaintiff will supplement its answer to this

Interrogatory upon receiving Defendants’ answers to discovery and following its review of

the source code and other program files related to Elevate.

       10.     For each breach of contract by Cambium alleged in Your Operative Complaint,

identify and describe in detail the circumstances surrounding each instance of each alleged

breach, including identifying the agreement that is allegedly breached by name and version

number, identifying the date that Cambium allegedly entered into that agreement, describing how

Cambium allegedly entered into that agreement, identifying all portion(s) of that agreement that

Cambium is alleged to have breached, and describing how Cambium’s alleged conduct violated

the identified portions of that agreement.

       ANSWER: Plaintiff objects to this Interrogatory on the grounds that it is

Overbroad, including to the extent it seeks a description of every circumstance

surrounding each of the alleged breaches. Plaintiff objects to this Interrogatory on the

grounds that it seeks a legal conclusion (e.g., as to breaches and/or the identity of

agreements and specific “portion(s)” of agreements that may have been breached). Plaintiff

further objects to the phrase “the circumstances surrounding . . .” as Overbroad and

ambiguous, as it is not limited in any discernable manner. Plaintiff further objects to this



                                              14

                                     REDACTED VERSION
 Case: 1:18-cv-05369 Document #: 129 Filed: 05/08/20 Page 16 of 19 PageID #:3439




Interrogatory on the grounds that it calls for information in the possession of one or more

of the Defendants, against whom Requests for the Production of Documents and

Interrogatories issued by Ubiquiti are outstanding. Plaintiff further objects to this

Interrogatory to the extent it seeks a legal conclusion and/or expert or opinion testimony

concerning the extent to which source code at issue in Ubiquiti’s breach of contract claims

are subject to a general public license; nothing in the response below addresses, or shall be

taken as an admission regarding, the application of any terms of a general public license to

any portion of Ubiquiti’s source code. Plaintiff further objects to this Interrogatory to the

extent it seeks information not within the possession, custody or control of Plaintiff.

Plaintiff further objects to this Interrogatory to the extent it seeks information covered by

the attorney-client privilege, work-product doctrine, or other applicable privilege. Plaintiff

further objects to this Interrogatory as containing multiple interrogatories in one and

reserves the right to renumber its responses accordingly.

       Subject to and without waiving these objections, Ubiquiti states that



           . Answering further, the acts of breach of contract are generally alleged at

Paragraphs 39 through 81 of the Complaint and under Count I. For example, Ubiquiti

alleges that Cambium breached the Firmware License Agreements each time they entered

into those agreements for the purposes of removing the user interface associated with the

Modules at issue, reverse engineering the Modules, and/or removing, reproducing,

distributing, displaying, performing and/or preparing derivatives of the Modules for

purposes other than those expressly allowed in the Firmware License Agreements.

Ubiquiti alleges that Cambium directly breached the Firmware User License Agreement by



                                             15

                                   REDACTED VERSION
 Case: 1:18-cv-05369 Document #: 129 Filed: 05/08/20 Page 17 of 19 PageID #:3440




inter alia removing the Ubiquiti user interface from the Ubiquiti M-Series Devices. copying

and/or using without authorization the Modules at issue during the development, testing,

installation and/or demonstration of Elevate, and/or copying, using, and/or modifying

without authorization portions of the Modules during the use of the Elevate and/or reverse

engineering the Modules to defeat, avoid, bypass, or otherwise circumvent the Firmware

protection mechanisms, and/or transferring or granting rights in portions of the Modules

without the prior written consent of Ubiquiti. Such actions breached and were violative of

the “Uses and Restrictions” and “Termination” provisions of the version of the Firmware

User License Agreement attached to the Complaint.

       Additionally, as alleged in the Complaint, Cambium breached the End User License

Agreement by inter alia copying and reproducing the Modules at issue during the

development, testing and installation of Elevate without the prior written consent of

Ubiquiti, copying, reproducing, publicly performing and publicly displaying the Modules

during the demonstration of Elevate without the prior written consent of Ubiquiti, reverse

engineering the Modules to derive the underlying ideas, algorithms, structure or

organization of the Modules, reverse engineering the Modules to defeat, avoid, bypass, or

otherwise circumvent the Firmware protection mechanisms, using portions of the Modules

to violate FCC regulations, and using the Proprietary Firmware during testing and

development of Elevate to create substantially similar software. These actions breached

and were violative of the “License” provisions of the version of the End User License

Agreement attached to the Complaint, including but not limited to Sections II(b)(ii) of said

agreement.   Investigation continues as to the specific versions, dates, details, and the

circumstances of each entry into and breach of the Firmware User License Agreements,



                                            16

                                  REDACTED VERSION
 Case: 1:18-cv-05369 Document #: 129 Filed: 05/08/20 Page 18 of 19 PageID #:3441




which are the subject of pending and ongoing discovery against Defendants.



Dated: March 3, 2020                            Respectfully submitted,


                                                FOX SWIBEL LEVIN & CARROLL LLP

                                                /s/ David E. Koropp
                                                David Koropp (ARDC #6201442)
                                                dkoropp@foxswibel.com
                                                Erik J. Ives (ARDC #6289811)
                                                eives@foxswibel.com
                                                Steven L. Vanderporten (ARDC # 6314184)
                                                svanderporten@foxswibel.com
                                                Fox Swibel Levin & Carroll LLP
                                                200 W. Madison St., Suite 3000
                                                Chicago, IL 60606

                                                Attorneys for Plaintiff Ubiquiti, Inc.




                                           17

                                 REDACTED VERSION
 Case: 1:18-cv-05369 Document #: 129 Filed: 05/08/20 Page 19 of 19 PageID #:3442




                             CERTIFICATE OF SERVICE

      The undersigned, an attorney, hereby certify that I caused a copy of the foregoing
document to be served by electronic mail on all counsel of record on March 3, 2020


                                               /s/ Steven L. Vanderporten




                                          18

                                REDACTED VERSION
